Citation Nr: 0516471	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  01-06 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for a psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his sister, and social worker


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran had active service from January to March 1973.  
In March 1973, he received an administrative discharge for 
unsuitability for service by reason of defective attitude.

In a Veteran's Administration Administrative Decision of 
January 31, 1980, it was held that the veteran's second 
period of active service from June 17, 1974 to November 15, 
1976 was terminated under conditions which constituted a 
legal bar to receipt of benefits.  The veteran, however, is 
entitled to health care under Chapter 17, Title 38, United 
States Code.

In a November 1990 decision, the Board of Veterans' Appeals 
(Board) denied entitlement to service connection for a 
psychiatric disorder.  In a July 1994 decision, the Board 
determined that new and material evidence had not been 
presented to reopen a claim of entitlement to service 
connection for a psychiatric disorder.

This appeal comes to the Board from a January 2001 decision 
by the Chicago, Illinois Regional Office (RO) that determined 
that new and material evidence had not been submitted to 
warrant reopening the claim for service connection for a 
psychiatric disorder.  The veteran's claim was remanded by 
the Board for further development in July 2003.

The reopened claim of entitlement to service connection for a 
psychiatric disability is addressed in the REMAND following 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  By a decision dated in July 1994, The Board found that 
the veteran had  not submitted new and material evidence 
sufficient to reopen his claim for entitlement to service 
connection for a psychiatric disorder.

2.  In July 2000, the claimant undertook to reopen his claim 
for service connection for a psychiatric disorder.

3.  The additional evidence submitted to reopen the 
appellant's claim for service connection for a psychiatric 
disorder includes additional evidence, constituting evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

New and material evidence having been submitted, the claim 
for service connection for a psychiatric disorder is 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(as in effect prior to August 29, 2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
new law eliminates the concept of a well-grounded claim, and 
redefines the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002).  

Under VCAA, VA will inform the claimant of which information 
and evidence, if any, that he is to provide and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  VA will also request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.  In light of the favorable determination 
contained herein reopening the claim of entitlement to 
service connection for a psychiatric disorder, further 
development with regard to the duties to notify and assist 
would serve no useful purpose.  A remand is inappropriate 
where there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).

The veteran's claim was denied by the Board in July 1994 on 
the basis that the veteran had not submitted new and material 
evidence to reopen his claim for service connection for a 
psychiatric disorder.  That determination is final.  38 
U.S.C.A. § 7104 (West 2002).

A previously denied claim will be reopened if new and 
material evidence is submitted in support thereof.  
38 U.S.C.A. § 5108.

"New and material evidence" means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (as in effect prior to August 29, 2001).  

The evidence of record at the time of the July 1994 Board 
decision did not include any medical evidence relating the 
veteran's current psychiatric disability to his periods of 
service.  The newly submitted evidence includes a July 2000 
statement from a VA psychiatrist.  This psychiatrist stated 
that the veteran has chronic paranoid schizophrenia which 
began while he was in service.  

The veteran submitted further statements from the VA 
psychiatrist in September 2001 and September 2003.  In these 
statements, the psychiatrist opined that the reason the 
veteran had problems during his second tour of duty was due 
to schizophrenia. 

The Board finds that this newly submitted evidence is 
material to the veteran's claim.  This medical evidence 
relates to a nexus between the veteran's current psychiatric 
disability and his military service.  As such there is newly 
submitted evidence that the veteran's psychiatric disorder is 
related to service, which was not contained in the veteran's 
claims file at the time of the July 1994 final BVA decision.

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Consequently, 
the Board is of the opinion that new and material evidence 
has been submitted to reopen the veteran's claim for service 
connection for a psychiatric disorder.  


ORDER

New and material evidence having been received, the appeal to 
reopen the claim of entitlement to service connection for a 
psychiatric disorder is granted. 



REMAND

In view of the Board's decision granting reopening of the 
appellant's claim, the RO must consider the reopened claim on 
a de novo basis.  However, further development of the medical 
evidence is required prior to such consideration.  

The Board notes that the opinions of the VA psychiatrist do 
not indicate whether or not the veteran's claims file and 
medical history had been reviewed.  Furthermore, these 
opinions do not indicate the reasons and bases for the 
opinions.  The Board is of the opinion that a VA psychiatric 
examination with medical opinion is indicated.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

As noted above, the veteran submitted statements from a VA 
psychiatrist dated in September 2001 and September 2003.  In 
these statements, the psychiatrist opined that the reason the 
veteran had problems during his second tour of duty was due 
to schizophrenia.  The Board finds that such statements raise 
a claim of whether new and material evidence has been 
received to reconsider whether the character of the veteran's 
discharge for the period of service from June 17, 1974 to 
November 15, 1976, is a bar to VA benefits.  Such issue is 
inextricably intertwined with the service connection issue on 
appeal.  

Lastly, recent decisions by the U.S. Court of Appeals for 
Veterans Claims have mandated that VA ensure strict 
compliance with the provisions of the VCAA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002).  In this case, the 
appellant has not received VCAA notice of the information and 
evidence necessary to substantiate his service connection 
claim, or inextricably intertwined character of discharge 
issue.  As such, notice has not been provided as to which 
evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  He also 
must be given notice that he should provide VA any evidence 
in his possession that pertains to the claim.  Accordingly a 
remand is required in order for the appellant to be provided 
proper VCAA notice.

In view of the foregoing, this case is REMANDED to the RO for 
the following action:

1.  Issue the veteran and his 
representative a letter which provides 
VCAA notice with regard to the reopened 
claim for service connection for a 
psychiatric disability, and the issue of 
whether new and material evidence has 
been received to reconsider whether the 
character of the veteran's discharge for 
the period of service from June 17, 1974 
to November 15, 1976 is a bar to VA 
benefits.  Such notice must be in 
accordance with the decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) and 38 C.F.R. 
§ 3.159 (2004), and any other applicable 
legal precedent.  The VCAA notice letter 
must inform the appellant of the 
information and evidence necessary to 
substantiate his claim for entitlement to 
service connection for a psychiatric 
disorder, and the issue of whether new 
and material evidence has been received 
to reconsider whether the character of 
the veteran's discharge for the period of 
service from June 17, 1974 to November 
15, 1976 is a bar to VA benefits.  In 
this regard, the veteran must be provided 
notice of which evidence, if any, he is 
expected to obtain and submit, and which 
evidence will be retrieved by VA, and 
provided notice that he should provide to 
VA any evidence in his possession that 
pertains to each claim.  

2.  The veteran should be provided a VA 
psychiatric examination.  The veteran's 
claims file must be provided to the 
examiner and reviewed by the examiner 
prior to examination of the veteran.  The 
examiner should be requested to provide 
an opinion as to whether it is at least 
as likely as not (a 50 percent 
probability or greater) that the veteran 
has a current psychiatric disorder that 
is related to his first period of 
service.  If the examiner indicates that 
the veteran does not have a psychiatric 
disorder that is related to the veteran's 
first period of service, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent probability or greater) that the 
veteran had a psychiatric disorder during 
his second period of service that caused 
the behavior that resulted in his 
discharge from service with an other than 
honorable discharge.  All opinions 
expressed should be accompanied by 
complete rationale.

3.  The RO should then review the record 
and ensure that the aforementioned 
development has been completed to the 
extent possible.  See Stegall v. West, 11 
Vet. App. 268 (1998).  Any additional 
development deemed necessary should be 
conducted.

4.  Following any additional development 
deemed appropriate, the RO should 
adjudicate the reopened service 
connection claim on a de novo basis.  If 
the benefit sought on appeal remains 
denied, the veteran, and his 
representative, should be provided with a 
supplemental statement of the case (SSOC) 
which considers all evidence obtained 
since issuance of the March 2005 SSOC.  
The veteran should be given the 
appropriate opportunity to respond before 
the claims folder is returned to the 
Board for further review, as appropriate.

5.  Adjudicate the issue of whether new 
and material evidence has been received 
to reconsider whether the character of 
the veteran's discharge, for the period 
of service from June 17, 1974 to November 
15, 1976, is a bar to VA benefits.  If 
the benefit sought remains denied, the 
veteran, and his representative, should 
be provided with a supplemental statement 
of the case and be given the appropriate 
opportunity to respond.  Thereafter, the 
matter should be forwarded to the Board 
for appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                        
____________________________________________
	U. R. POWELL 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


